Citation Nr: 0522844	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  98-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
to include as secondary to the veteran's service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1992.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, so that additional development 
could be undertaken.  Following the RO's completion of the 
requested actions, the case was returned to the Board for 
further review.  


FINDING OF FACT

A right ankle disorder was not demonstrated during the 
veteran's period of active service, nor is it shown to be 
causally related to a service-connected disorder; arthritis 
of the right ankle is not indicated during the one-year 
period immediately following service discharge.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
service, nor may right ankle arthritis be presumed to have 
been incurred therein; a right ankle disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a), 3.326 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service connection has been established for multiple 
disabilities, including as pertinent here, a chronic 
lumbosacral strain with degenerative joint disease, residuals 
of a left deltoid and trapezius muscle tear, and degenerative 
joint disease of the left shoulder.

Service medical records reflect that in January and August 
1987, the veteran sustained left ankle sprains.  His service 
medical records are negative for a right ankle disorder.  At 
a July 1992 retirement examination a history of swollen 
ankles was reported, but a pertinent diagnosis was not 
entered.

A VA examination report, dated in September 1992, two months 
after the veteran was discharged from service, is negative 
for any subjective complaints or objective findings relating 
to the right ankle.

VA treatment reports, dating from July 1993 to May 1995, 
reflect that in August 1994, the veteran complained of right 
ankle pain.  X-ray of the right ankle revealed that the 
mortise was intact.  There was no evidence of any fracture, 
dislocation or degenerative change.  The soft tissues were 
unremarkable.

An August 1995 VA Orthopedic examination report was negative 
for any subjective complaints or objective findings relating 
to the right ankle.

A May 1996 report, submitted by Laurette A. Chang, an Army 
physician, reflects that the veteran had chronic low back and 
deltoid pain, a trapezius tear in the left shoulder, and that 
he had a history of recurring ankle sprains during service.  
Dr. Chang found that based on this history it was possible 
that the chronic low back pain and left shoulder disorders 
may have contributed to the right ankle fracture.

During a May 1996 VA orthopedic examination, the examiner 
indicated that he had reviewed the veteran's entire claims 
file prior to the examination.  The veteran described 
sustaining several inservice, sports-related, right ankle 
sprains.  It also was noted that, in April 1996, the veteran 
fractured and dislocated his right ankle while playing 
racquetball, and he subsequently underwent an internal 
fixation of a fibular fracture.  At the time of examination, 
the veteran's right lower leg remained in a foot cast as a 
result of the surgery; therefore, a physical examination was 
not possible.  Still, the impression was that the veteran had 
a history of recurrent right ankle sprains.  The examiner 
opined that the recent fracture/dislocation was not 
etiologically related to either the service-connected left 
shoulder or low back disorders.

An August 1996 report submitted by Richard E. Baxter, a 
therapist, reflects that the veteran: 1) had undergone an 
internal fixation of a severe right ankle fracture and 
dislocation; 2) that he was in physical therapy; 3) that he 
had severely restricted right ankle motion; 4) that he had a 
significant antalgic gait; and 5) that he would require 
extensive rehabilitation.  Mr. Baxter did not provide an 
opinion with respect to the etiology of the current right 
ankle disorder.

A report, submitted by Dr. Chang in October 1996, reflects 
that since April 1996, the veteran had received treatment at 
the Orthopedic and Physical Therapy Clinics, and that he had 
been diagnosed with a right ankle fracture dislocation.  It 
was noted that the veteran had undergone an open reduction 
and internal fixation of the right ankle.  Rehabilitation 
reportedly was complicated by Achilles tendonitis.

Medical reports, submitted by Reynolds Army Hospital and 
received by the RO in December 1996, reflect that in April 
1996, the veteran sustained a right ankle 
fracture/dislocation playing racquetball.  He thereafter 
underwent an open reduction and internal fixation of the 
right ankle fibula fracture.  X-rays of the ankles, performed 
in November 1996, revealed small plantar calcaneal spurs, 
bilaterally.  The right ankle also showed degenerative 
changes at the posterior aspect of the tibia involving the 
tibiotalar joint.

During a December 1996 VA examination, the veteran claimed 
that he frequently sprained his ankles inservice, and that 
his right ankle was sprained at least two times a year with 
swelling and pain.  He related that while he did not report 
many of the injuries, he had "worked" through it.  The 
veteran did not indicate that the ankle was symptomatic 
between the traumatic episodes.  Postservice, in April 1996, 
the veteran fractured his right ankle, underwent surgery, and 
suffered from continuing pain since.  The examiner diagnosed 
right ankle degenerative joint disease, status-post fracture, 
postoperative open reduction internal fixation with pain.  
This was judged to cause a moderate functional impairment.  
The examiner did not provide an etiological opinion with 
respect to the right ankle disorder.

In a report, submitted by Linda King. R.N., L.N.C., received 
by the RO in August 1998, it was stated that the veteran had 
chronic low back pain with muscle spasms, which would 
eventually cause him to be unable to walk.  It was also noted 
that he had ankle clonus related to "lordosis."

In an August 1998 statement submitted by the appellant's 
spouse it was reported that the veteran had a chronic right 
ankle disorder as a result of military service.  She recalled 
occasions when the veteran ambulated with crutches or was at 
the hospital because of his right ankle.

Outpatient treatment reports from 1998 and 1999 from the 
Reynolds Army Hospital indicate that the veteran was seen 
with complaints of ankle pain.  While they include a 
diagnosis of degenerative joint disease, they do not offer 
any etiological opinion linking the veteran's right ankle 
condition to service.  

In April 1999, a former service colleague reported that he 
could recall two occasions when the veteran had trouble with 
his right ankle during battalion exercises.

A May 1999 report from Dr. Chang reflects that the veteran 
sustained a fracture dislocation of the right ankle in April 
1996, that he underwent an open reduction internal fixation, 
and that the hardware was removed in February 1998.  Dr. 
Chang reported that the veteran continued to experience 
ongoing pain at the tibiotalar joint, heel pain, as well as 
an exacerbation of Achilles tendon pain.

During a May 1999 hearing before the undersigned Board member 
at the RO in Muskogee, Oklahoma, the veteran testified that 
he was seeking service connection for a right ankle disorder 
on both direct and secondary bases.  The veteran maintained 
that during service he sustained a right ankle sprain every 
three to four months, that most of the injuries went 
unreported, and that he would self-treat them.  He testified 
that postservice he sought treatment for his right ankle at 
Fort Sill, Oklahoma.  The veteran related that as a result of 
the numerous inservice sprains to his right ankle, his ankle 
became weak and susceptible to injury.  In the alternative, 
the veteran also maintained that his service-connected low 
back and left shoulder conditions caused his right ankle 
disorder.

At a January 2001 VA examination no lower extremity 
neurological deficits were noted.  The appellant actively 
moved his legs against gravity with resistance.  He was able 
to climb on and off the table with movements that were 
encumbered by what appeared to be lower back pain.  No right 
leg sensory loss was detected.  He was diagnosed with a 
lumbosacral strain with degenerative arthritis.  

Preliminary Considerations

As noted above, this matter was remanded by the Board in July 
2004 for additional development.  Such action had been 
preceded by entry of the Board's remand of September 2003, 
also for additional development actions.  All of the actions 
sought by the Board by its prior development requests appear 
to have been completed in full as directed, and neither the 
veteran, nor his attorney, contends otherwise.  See Stegall 
v. West, 11 Vet.App. 268, 270-71 (1998).  

It, too, is noted that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), became law in November 2000.  The VCAA significantly 
added to VA's duties when processing claims for benefits by 
redefining the obligations of VA with respect to its duty to 
assist a claimant, and including an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement these 
provisions VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  As part 
of this notice, VA has undertaken to tell the claimant to 
submit evidence in his possession.  38 C.F.R. § 3.159(b)(1).  
Written notice of the foregoing was furnished by the RO to 
the veteran through its February and August 2004 letters to 
him, and the July 2004 remand specifically advised the 
appellant to submit all evidence in his possession.  To that 
extent, VA's duties established by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been satisfied.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, VA has made use of its resources to assist the 
veteran in the development of his claim, including obtaining 
all pertinent record of medical treatment compiled by VA, and 
those sources identified by the veteran.  In addition, the 
veteran was afforded one or more VA medical examinations in 
connection with his claim for service connection herein at 
issue.  Thus, it is concluded that all assistance due the 
veteran has been rendered to him.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that the Court did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id. at 122-4.  Here, the VCAA was 
enacted subsequent to the initial RO adjudication, but full 
written notice of the VCAA was provided in through the RO's 
letters of 2004, followed by readjudication of the claim and 
notice to the veteran, as required by Pelegrini.  Therefore, 
to decide the appeal would not be prejudicial error to the 
veteran-claimant under Bernard v. Brown, 4 Vet.App. 384 
(1993).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim 

The veteran contends that service connection is warranted for 
a right ankle disorder both directly and secondarily to his 
service-connected low back and left shoulder disorders.  He 
initiated a claim for service connection for right ankle 
disorder in May 1996.  That claim was denied in a June 1996 
rating decision.  Following notice to the veteran of the 
denial in June 1996, the veteran submitted to the RO, in July 
1996, the above-referenced report of May 1996 from Dr. Chang 
linking service-connected disorders to the veteran's claimed 
right ankle disability.  Such evidence was accompanied by the 
veteran's request for RO reconsideration of its earlier 
denial.  Additional evidence from Dr. Chang and other medical 
professionals was then submitted in October 1996, followed by 
entry of the RO's rating decision in June 1997 in which 
service connection for a right ankle disorder was again 
denied, with notice of the denial being provided to the 
veteran in June 1997 correspondence.  However, such decision 
was entered without consideration of the report of a VA 
medical examination conducted in December 1996, and its 
consideration was not then accomplished until the RO's entry 
of its February 1998 denial, which in turn prompted the 
veteran to submit the notice of disagreement initiating the 
instant appeal.  De novo review of the veteran's original 
claim has been afforded by the RO, and in light of the 
foregoing scenario, such review is warranted and herein 
undertaken.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet.App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet.App. 439 (1995).

The Board must determine whether a preponderance of the 
evidence supports the claim or whether all of the evidence is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In making the above 
determination, it is our responsibility to weigh the evidence 
and decide where to give credit and where to withhold the 
same.  That responsibility can be daunting where, as here, 
medical evidence diverges; however, in weighing medical 
evidence, we must sometimes accept one or more medical 
opinions and reject others.  Evans v. West, 12 Vet.App. 22, 
30 (1998).  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations, and 
that it must have plausible reasons for favoring one medical 
opinion over another.  Id. at 31.

After a careful review of the record, and after due 
consideration of the arguments advanced by the appellant, the 
Board finds that service connection for a right ankle 
disability is not warranted on either a direct or secondary 
basis.  

In this regard, the veteran's service medical records are 
completely devoid of any objective findings with regards to a 
right ankle, notwithstanding a reported history of ankle 
swelling at his retirement examination.  Moreover, there is 
no showing of arthritis of the right ankle within the one-
year period immediately following his separation from service 
in September 1992.  In addition, there is no competent 
medical evidence suggesting that any current right ankle 
disorder is directly related to service.  In view of the 
foregoing, service connection for a right ankle disorder on a 
direct basis is not warranted.  

In denying direct service connection, the Board acknowledges 
the testimony presented by the claimant, and the lay 
affidavits presented on his behalf.  The probative value of 
this evidence is outweighed by the negative clinical findings 
at retirement and those negative findings as to any 
postservice chronicity.  Furthermore, while the appellant and 
his friends and family are competent to describe what they 
observed, medical or other competent evidence is required to 
determine the onset or etiology of the disability.  Thus, as 
lay persons untrained in the field of medicine, they are not 
competent to offer an opinion as to the onset or etiology of 
his right ankle condition.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  

With respect to the question of entitlement to service 
connection for a right ankle disorder on a secondary basis, 
while the evidence shows that the appellant has been 
diagnosed as having right ankle fracture residuals, to 
include arthritis, the medical evidence preponderates against 
a finding that a right ankle disorder was caused or 
aggravated by service-connected low back or left shoulder 
disabilities.  38 C.F.R. § 3.310(a); Allen.  In this regard, 
the Board recognizes that, in a May 1996 statement, Dr. Chang 
opined that it was "possible" that the veteran's service-
connected low back and/or left shoulder disorders "may" 
have contributed to the April 1996 right ankle fracture.  The 
Board observes, however, that Dr. Chang did not specifically 
state that the appellant's right ankle disorder was caused or 
aggravated by his service-connected low back and left 
shoulder disabilities.  Instead, Dr. Chang only raised the 
possibility of a relationship.  This distinction is crucial.  
Indeed, the Court has held that where a physician is unable 
to provide a definitive causal connection, the opinion on 
that issue constitutes "what may be characterized as 'non-
evidence.'"  See Bostain v. West, 11 Vet.App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
Thus, given the fact that the medical opinion from Dr. Chang 
is, at best, speculative, such an opinion is of diminished 
probative value.

Furthermore, the Board has considered the opinion of Linda 
King, RN, L.N.C., who indicated that the veteran suffers from 
bilateral ankle clonus related to lordosis.  However, there 
is no indication that she was, or has ever been, involved in 
the veteran's care.  Secondly, there is no evidence that Ms. 
King has any specialized knowledge regarding the etiology of 
orthopedic disabilities.  See generally, Black v. Brown, 10 
Vet.App. 279, 289 (1997) (where the assertions of the 
claimant's spouse, medically trained as a nurse, did not well 
ground a service-connection claim where she had no special 
knowledge regarding the area of medicine in question and did 
not participate in his treatment).  Third, the nurse's 
opinion is based upon a review of the medical history rather 
than upon a physical examination of the veteran.  Finally, it 
is unclear as to what medical records she reviewed prior to 
rendering her opinion.  For these reasons, the Board finds 
the nurse's opinion to be of limited probative value.  

Instead, the Board accords more weight to the May 1996 VA 
examiner's opinion, indicating that there was no etiological 
relationship between the veteran's current right ankle 
disorder and the service-connected low back and left shoulder 
disabilities.  In according greater weight to the VA 
examiner's opinion, the Board observes that the VA examiner 
reviewed the veteran's entire claims file which showed no 
objective clinical evidence of an ankle disorder prior to his 
postservice fracture, as well the service medical records and 
opinion of Dr. Chang.  Further, the examiner conducted a 
physical examination of the veteran.  While the Board 
acknowledges that the veteran's right ankle was in a cast at 
the time of the May 1996 VA examination, there is no 
indication from the examiner, or from any other competent 
witness, that the VA examiner was unable to render an opinion 
on the etiology of the disorder. Accordingly, the Board finds 
this opinion to be of preeminent probative value.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a right ankle disorder, to include on a 
secondary basis.  The benefit sought on appeal is denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for a right ankle disorder, to include on 
a secondary basis, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


